Title: To Thomas Jefferson from Jerman Baker, 15 January 1792
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg 15th. Janua: 1792.
          
          The liberty I am about to take with you, wou’d call for more than an ordinary appology, were it not that the subject is one which I beleive you have as much at heart as myself: the education of the youth of this Country. About three years ago, in providing a Minister for the Parish in which I live, it occurr’d to me, that his usefulness might be considerably, as well as beneficially extended, if he were qualified to undertake the education of young People, and in this I succeeded to my wish. Mr. Needler Robinson, a younger Son of the late Commissary Robinson, is the Gent: I procured for the Ministry; he has kept a school from his first residence among us, with great credit to himself, and advantage to his pupils; his understanding is good, and his manners correct. The increasing reputation of his school, and with it, an increase in the number of his Pupils, calls for assistance, in those branches of education, to which he cannot attend himself, and as such an assistant is not readily to be met with in this Country, he has requested my aid in procuring one from some other. I have spoke with Colo. Harvie, (who intends to put his Son under the care of Mr. Robinson), he thinks, with me, that Philadelphia may furnish such a Person as is wanted, and that you wou’d have the goodness to assist  in our plan, by satisfying yourself of the abilities of any applicant. If an inquiry, in the ordinary way, shou’d not bring to your knowledge a Proper Person, the expence of an advertisment wou’d not be regarded, and I wou’d desire Colo. Davies, who is in Philadelphia, to replace it. As I shall beg leave to refer you to the inclosed Note from Mr. Robinson, for a description of the qualifications we are in search of, I will only add, that the Salary proposed will be 200 Dollars, to a man properly qualified, who has been a teacher before, instead of 150. mentd: in the letter; to be increased, upon the principles laid down therein. The School is kept in the Country, about 8 miles from this place, in Chesterfield County. Mr. Robinson is diligent in his application to the dutys of it, and regular in his rules, and manners; he will expect the same conduct from an assistant: the Pomp and Stuff of our Modern Academys is not affected in this school, where the Solid Advantages of real learning is the object. If you shou’d meet with such a Man, as you think qualified for the Purpose intended, I presume you wou’d think it adviseable, that he shou’d correspond with Mr. Robinson on the subject, or any other mode may be adopted, which you shall find more proper and likely to accomplish the business soon. You will beleive me Sir, when I assure you that I wou’d not have made this trespass upon your time, did I not beleive the Motive for doing it wou’d plead my excuse. The Children of sev[eral] of your friends and acquaintances, are already under the [care] of Mr. Robinson, and more are intended. You will have a claim to their acknowledgments for your aid in this business: Mr. Robinson, who is a very respectable character, will contribute his; and you have at all times the good wishes & esteem of Dr. Sir Yr. Mo: Obedt: Hble. Servt:,
          
            Jerman Baker
          
        